Citation Nr: 1139584	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for degenerative disc disease of the thoracic spine, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to February 1978 and from February 1980 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This claim was remanded by the Board for further development in May 2010.  

The issue of service connection for depression claimed as secondary to the service connected spinal disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of an increased rating for degenerative disc disease of the lumbar spine, degenerative disc disease of the thoracic spine, and degenerative disc disease of the cervical spine.  In relation to his claim, the Veteran was afforded VA examinations in March 2005 and May 2006.  

We note that there was a notation in the May 2005 examination that range of motion was difficult to measure in view of the entire spine being involved but that the Veteran with the dorsal and lumbar spine being used could forward flex to 50 degrees.  The examination findings of March 2005 were confirmed in the May 2006 examination.  However, since his last VA examination, the Veteran was seen in the emergency room for right flank pain.  Chronic back pain was noted and the Veteran stated that his pain was different than his usual back pain.  The examiner related that the Veteran suffered from a musculoskeletal pain and diagnosed low back pain with lumbago.  We also note that cervical muscle spasm was assessed in December 2009.

In correspondence received in September 2011, the Veteran's representative indicated that the Veteran had not been examined since May 2006 and that such examination did not reflect that Veteran's current disability.  In light of all of the above, we find that another examination is warranted. 

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, we find that another examination is needed so that an accurate picture of the Veteran's disabilities can be obtained.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA compensation and pension examination to determine the severity of his degenerative disc disease of the lumbar, thoracic and cervical spine.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  When citing range of motion, the examiner should clearly state at which degree pain begins.  Neurological testing should also be completed.  A complete rationale should be provided for any opinion(s) expressed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



